IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      :     NO. 647
                                            :
         ORDER AMENDING RULES               :     CIVIL PROCEDURAL RULES
         205.2, 205.5, 206.1, 206.4, 208.2, :
         208.3, 210, 239, 239.8, 239.9,     :     DOCKET
         1028, 1034, AND 1035.2 OF THE :
         PENNSYLVANIA RULES OF CIVIL :
         PROCEDURE                          :


                                         ORDER


PER CURIAM

       AND NOW, this 28th day of June, 2016, upon the recommendation of the Civil
Procedural Rules Committee and the Domestic Relations Procedural Rules Committee,
the proposal having been published for public comment at 45 Pa.B. 5384 (August 29,
2015):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that:

         1) Rules 205.2, 205.5, 206.1, 206.4, 208.2, 208.3, 210, 239, 239.8, 239.9, 1028,
            1034, and 1035.2 of the Pennsylvania Rules of Civil Procedure are amended
            in the attached form.

         2) Local rules of civil procedure effective prior to August 1, 2016 shall be
            compiled and published on the local court website in accordance with
            Pa.R.J.A. No. 103(d)(7), see No. 464 Judicial Administration Docket (June 28,
            2016); No. 465 Judicial Administration Docket (June 28, 2016), no later than
            September 1, 2016 to remain effective.

         3) Local rules of civil procedure that have been adopted before, but not yet
            published in the Pennsylvania Bulletin as of August 1, 2016 pursuant to
            Pa.R.C.P. No. 239 shall be subject to the requirements of Pa.R.J.A. No.
            103(d)(5)-(7), see No. 465 Judicial Administration Docket (June 28, 2016).
        4) Local rules of civil procedure that have been published in the Pennsylvania
           Bulletin as of August 1, 2016 but are not yet effective pursuant to Pa.R.C.P.
           239 shall become effective in accordance with Pa.R.J.A. No. 103(d)(5)(iii) and
           shall be subject to the requirements of Pa.R.J.A. No. 103(d)(6)-(7), see No.
           465 Judicial Administration Docket (June 28, 2016).

        5) Local rules of civil procedure that have been approved by the Civil Procedural
           Rules Committee pursuant to Pa.R.C.P. No. 239.8, but have not yet been
           published and made effective as of August 1, 2016 shall be subject to the
           requirements of Pa.R.J.A. No. 103(d)(5)-(7), see No. 465 Judicial
           Administration Docket (June 28, 2016).

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on August 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.




                                                    2